Citation Nr: 0630188	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-42 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel





INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), wherein the RO denied entitlement to service connection 
for bilateral hearing loss and bilateral tinnitus.  

By rating action dated in April 2006, the RO granted service 
connection for right ear hearing loss associated with right 
chronic nonsuppurative otitis media, rated as noncompensably 
disabling.  As such, the matter in controversy for this claim 
has been resolved.  No further action is needed.

A VA Form 9 was received in January 2005 indicating that the 
veteran requested a Board hearing.  Another form by the 
veteran was received in January 2005, this time, withdrawing 
the request.  The veteran noted that he wanted a hearing 
before a Decision Review Officer (DRO) in Waco, Texas, 
instead.  In April 2005 the veteran appeared at an informal 
conference with the DRO.  Accordingly, the Board finds that 
the veteran has withdrawn his request for a Board hearing, 
and no additional action in this regard is needed. 


FINDINGS OF FACT

1.  Left ear hearing loss was not manifested during active 
duty service or within one year of discharge, nor is it 
etiologically related to his active duty service, to include 
in-service noise exposure.

2.  Tinnitus was not manifested during active duty service or 
for many years thereafter, nor is the veteran's current 
tinnitus etiologically related to his active service, to 
include in-service noise exposure.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.   38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 
(2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The Board recognizes that an 
April 2004 VCAA letter was sent to the appellant prior to the 
August 2004 rating decision.  The VCAA notice was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, 
a March 2006 VCAA letter was also sent to the appellant.  In 
the April 2004 letter and March 2006 VCAA letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to providing information or evidence to support his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 and March 2006 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
He was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection, 
and notice of the types of evidence necessary to establish a 
disability rating for his hearing loss and tinnitus claims or 
the effective date of the disabilities on appeal.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  The 
veteran noted in his April 2006 VCAA notice response that he 
had no other information or evidence to give VA to 
substantiate his claims.  Also, the veteran was afforded 
thorough VA audiology examinations in July 2004 and March 
2006, and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  See 38 C.F.R. § 3.303.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Sensorineural hearing loss (organic disease of the 
nervous system) may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require    in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Analysis

After carefully reviewing and weighing the evidence of 
record, the Board finds that the criteria for entitlement to 
service connection for left ear hearing loss and bilateral 
tinnitus have not been met.  The post service medical 
evidence reflects that the veteran currently has left ear 
hearing loss and bilateral tinnitus.  However, the veteran's 
left ear hearing loss was not manifested during active duty 
service or within one year of discharge, nor is his left 
hearing loss disability etiologically related to his active 
duty service, to include in-service noise exposure.  
Additionally, the veteran's tinnitus was not manifested 
during active duty service or for many years thereafter, nor 
is it etiologically related to his active service, to include 
in-service noise exposure.

There is no competent evidence of record documenting the 
presence of hearing loss or tinnitus in the service medical 
records.  At the time of the veteran's enlistment examination 
which was conducted in February1959, testing revealed that 
his hearing was 15/15 bilaterally.  On the February 1962 
separation examination, left ear hearing loss and bilateral 
tinnitus were not noted.  

There is no competent evidence of record demonstrating that 
the veteran suffered left ear hearing loss to a compensable 
degree within one year of discharge from service which would 
allow for a grant of service connection on a presumptive 
basis.  In his May 2004 statement, the veteran asserts that 
soon after discharge, he had extensive ear and hearing 
problems and was referred to a hearing specialist.  According 
to the veteran, the ear specialist in Dallas, Texas found 
tinnitus had begun in both ears.  In addition, the veteran in 
his July 2004 VA examination reported that the onset of 
tinnitus began in either 1963 or 1964.  The Board notes, 
however, that there is no medical documentation of the 
presence of hearing loss or tinnitus for many years after the 
veteran's discharge.  

The veteran assertions of experiencing left hearing loss and 
bilateral tinnitus since service are also acknowledged.  As 
previously noted, however, service medical records are 
negative in this regard.  In fact, the first objective 
evidence of record of the presence of hearing loss is 
included in a February 2004 VA clinical record.  The veteran 
was diagnosed with mild to moderate-severe sensorineural 
hearing loss at 1500 to 8000 Hz in his left ear.  Tinnitus 
was not noted.  The competent medical evidence fails to 
document any complaint, treatment, or diagnosis of hearing 
loss or tinnitus for approximately thirty years after 
separation from service.  Accordingly, this lengthy period 
without objective evidence of any complaints of or treatment 
for left ear hearing loss and tinnitus weighs against the 
veteran's claim.  See generally, Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Additionally, the competent, probative evidence fails to 
create a causal link between the veteran's current left ear 
hearing loss and bilateral tinnitus and his active duty 
service.  As noted, the first evidence of record indicating 
that the veteran had hearing loss is included in the February 
2004 VA clinical record.  The physician, however, did not 
link the disability to active-duty service.   

Further, on audiological evaluation in July 2004, the 
audiologist diagnosed the veteran as having sloping moderate 
sensorineural hearing loss at 1500 hertz and above in his 
left ear.  The audiologist also reviewed the service medical 
records and noted that the veteran had normal audiometric 
thresholds present at separation from service in 1962.  The 
audiologist added that the veteran's current hearing loss and 
tinnitus occurred subsequent to separation from service.  The 
audiologist opined that it was less likely than not that the 
veteran's current hearing loss and tinnitus were related to 
military noise exposure/acoustic drama.  

On another authorized audiological evaluation in March 2006, 
the audiologist diagnosed the veteran as having hearing 
within normal limits of 250 to 1000 Hz and sharply falling to 
a moderate sloping to moderately severe sensorinueral hearing 
loss 1500 to 8000 Hz in the left ear.  After reviewing the 
veteran's claims file, to include the June 2005 statement 
from D. Webb, M.D., the VA examiner diagnosed the veteran 
with left ear high frequency sensorinueral hearing loss and 
bilateral constant tinnitus.  It was noted that on review of 
sick call records as well as the February 1962 separation 
examination, the veteran clearly had normal audiometric 
thresholds and had no complaints of hearing loss or tinnitus 
at separation from service.  The hearing loss, the 
audiologist stated, occurred subsequent to separation from 
service since hearing loss caused by acoustic trauma occurs 
at the time of exposure and not years after-the-fact.  It was 
the examiner's opinion that the veteran's current left ear 
hearing loss and bilateral tinnitus are not related to 
military service.

The only competent evidence of record which provides a link 
between the veteran's active duty service, and tinnitus and 
hearing loss is a June 2005 letter from D. Webb, M.D., who 
states the veteran's subsequent ear problems resulted from 
his military service.  The Board notes, however, that Dr. 
Webb's medical statement is of little probative value.  
Although Dr. Webb noted reviewing the veteran's written 
medical history as well as the findings of a previous 
reviewer, Dr. Webb did not indicate that he thoroughly 
examined the veteran and reviewed the veteran's entire claims 
file.

In contrast, the July 2005 and March 2006 VA medical opinions 
provide rationales based upon the nature and configuration of 
the veteran's hearing loss and tinnitus.  Significantly, 
these opinions were based both on the audiology testing and 
on a review of the veteran's claims file.  Further, the 
examiner from the March 2006 VA examination disagreed with 
Dr. Webb's opinion based upon objective competent evidence of 
record.  Therefore, the Board affords considerably more 
weight to the July 2005 and March 2006 VA opinions than to 
the statements contained in Dr. Webb's opinion.  Among the 
factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000); see also Owens v. Brown, 
7 Vet. App. 429 (1995)(Opinions offered by examiners based on 
a review of all the evidence on file is considered to be an 
important factor in reaching an informed opinion, whereas 
opinions based on assumptions not supported by the service 
medical records or other objective medical evidence is of 
little probative value.  The Board also may favor one opinion 
over another one.).  

For the reasons set forth above, the Board finds that the 
opinion rendered in July 2005 and March 2006 VA examination 
reports are more probative than Dr. Webb's opinion.

The Board acknowledges the veteran's and his representative's 
assertions that the currently diagnosed hearing loss and 
tinnitus were caused in service by exposure to artillery 
without ear protection.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

In sum, the veteran's claims for service connection for 
hearing loss and tinnitus both must fail for lack of any 
competent evidence of an in-service disability, and based on 
the fact that the preponderance of the competent evidence 
demonstrates that there is no causative nexus between these 
claimed disabilities and active service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for bilateral hearing loss and 
tinnitus.  Consequently, the provisions of § 5107(b) are not 
applicable. 





ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


